Order entered February 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00331-CR
                                     No. 05-14-00332-CR
                                     No. 05-14-00333-CR
                                     No. 05-14-00334-CR

                             NEKO EARSY BOYKIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
        Trial Court Cause Nos. F13-12601-J, F13-58095-J, F13-58096-J, F13-58097-J

                                           ORDER
       The Court REINSTATES the appeals.

       On January 12, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing the brief is her workload;

and (4) Ms. Hendrickson requested thirty days from the February 10, 2015 findings to file

appellant’s brief.
           We ORDER appellant to file his brief by MARCH 13, 2015. We note the brief was

originally due September 25, 2014, and appellant has already been granted one thirty-day

extension of time to file the brief. It is now four months overdue. Accordingly, no further

extensions will be granted. If the brief is not the date specified, the Court will utilize the

available remedies, which may include order that Nanette Hendrickson be removed as counsel

and that new counsel be appointed.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3, and to counsel for all

parties.

                                                     /s/    ADA BROWN
                                                            JUSTICE